Citation Nr: 0904611	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on remand from a Joint Motion for Remand (Joint 
Motion) of the Court of Appeals for Veterans Claims (Court), 
which remanded a September 2007 Board decision for failing to 
address or adjudicate the Veteran's claim for TDIU.  

In the September 2007 decision, the Board denied the 
Veteran's claims of entitlement to service connection for 
degenerative disc disease, degenerative joint disease and 
stenosis of the lumbar spine, entitlement to an initial 
rating in excess of 20 percent for a lumbar strain prior to 
January 24, 1980, entitlement to an initial compensable 
rating for a lumbar strain on and after January 24, 1980, and 
entitlement to a 10 percent disability rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.  The Veteran then appealed the Board's decision to 
the Court.  In an Order dated in September 2008, the Court 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  Specifically, the Joint Motion stated that the veteran 
was not appealing the Board's four denials in the September 
2007 decision, and thus, those portions of the Board's 
decision should not be disturbed by the Court.  However, the 
September 2008 Order remanded the Board's decision for 
failing to address or adjudicate the Veteran's claim for 
TDIU.  The case has since been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

In this case, the Veteran applied for TDIU by filing a VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) in August 2004.  
Subsequently, in a January 2005 rating decision, the RO 
denied entitlement to TDIU.  The Veteran was notified of that 
decision and of his appellate rights by a letter dated 
February 3, 2005.  

However, prior to being notified of the January 2005 rating 
decision, the Veteran submitted a January 2005 statement.  In 
that statement, the Veteran indicated that he was no longer 
able to work as of December 1999 due to his service-connected 
low back strain.  However, the Board finds that this 
statement does not constitute a valid notice of disagreement 
(NOD) with regard to the January 2005 rating decision because 
it was sent before the Veteran was notified of that decision.  
In any event, despite the discrepancy in timing, the January 
2005 statement, although in writing, does not express any 
disagreement or dissatisfaction with the January 2005 rating 
decision.  Therefore, this statement does not meet the 
requirements of a valid NOD.  See 38 C.F.R. § 20.201.  As the 
Veteran did not appeal that decision, and it became final.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105.

Thus, pursuant to the January 2005 statement and the 
September 2008 Joint Motion, the Board finds that the 
Veteran's January 2005 statement constitutes an inferred 
claim for TDIU benefits.  See 38 C.F.R. § 3.160(c) (2008).  
However, because the RO has not yet issued a rating decision 
on the Veteran's January 2005 claim, the Board does not have 
jurisdiction over the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  Accordingly, the Veteran's January 
2005 claim for TDIU is remanded to the RO for appropriate 
action.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a copy 
of VA Form 21-8490, Veteran's Application 
for Increased Compensation due to 
Unemployability, and a proper VCAA notice 
letter informing the Veteran what 
information and evidence is necessary to 
substantiate his claim for TDIU, including 
what information VA will provide and what 
information the Veteran is to provide.  

2.  A reasonable time after receipt of the 
Veteran's VA Form 21-8490 and any other 
evidence submitted, the RO should 
adjudicate the Veteran's claim for TDIU in 
the first instance, based on the 
application and any additional evidence 
received.  

3.  If the benefits sought on appeal are 
not granted, the Veteran has the 
opportunity to submit a timely NOD.  If 
and only if the Veteran files a timely 
NOD, the RO should issue a statement of 
the case (SOC).  If and only if the 
Veteran timely perfects an appeal shall 
the case be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




